        Case 1:18-cv-01580-RCL Document 32-5 Filed 10/23/20 Page 1 of 2


From:            Darby, Michael
To:              Bowser, Carl
Cc:              Cason, Winona; Farley, Evan; Miller, Mark E
Subject:         RE: Mark Miller: Medical Telework Request
Date:            Thursday, March 28, 2013 8:58:27 AM
Attachments:     Miller Medical Telework Application 03-28-13.pdf


Carl,

Hopefully this version works. Let me know if you need any additional information.

From: Bowser, Carl
Sent: Monday, March 18, 2013 5:54 AM
To: Darby, Michael
Cc: Cason, Winona; Farley, Evan; Miller, Mark E
Subject: FW: Mark Miller: Medical Telework Request

Mike,

These are not the current forms per the FEMA Telework Manual 123-9-1. Please update using the
correct forms and resubmit.

http://on.fema.net/employee_tools/forms/Directives/123-9-0-1.pdf
http://on.fema.net/employee_tools/forms/Directives/123-9-0-2.pdf



From: Darby, Michael
Sent: Sunday, March 17, 2013 12:51 PM
To: Bowser, Carl
Cc: Cason, Winona; Farley, Evan; Miller, Mark E
Subject: Mark Miller: Medical Telework Request

Carl,

Attached is my approval of Mark’s medical telework request and accompanying medical
documentation. Please let me know if you need anything else in order to implement this telework
request.

From: Darby, Michael
Sent: Thursday, March 14, 2013 6:55 AM
To: Miller, Mark E
Subject: FW: Mark Miller: Medical Telework Request

They approved the request. Get with Carl to see how he wants this situational telework application
to be developed and processed. All I’m aware of is that I have to review and approve the medical
telework application every 30 days. Ask Carl how he wants that done as well.

From: Darby, Michael
Sent: Wednesday, March 13, 2013 8:55 AM
To: Farley, Evan




                                                                                           Kirton - AFPD - 000185
        Case 1:18-cv-01580-RCL Document 32-5 Filed 10/23/20 Page 2 of 2


Cc: Cason, Winona
Subject: Mark Miller: Medical Telework Request

Evan,

Mark has asked for me to approve a medical telework request due to his recent illness. I’ve attached
his medical status information from his physician, and a copy of an email from Mark indicating he
had stints implanted recently.

Below is the narrative from the FEMA telework manual that applies to medical telework. From what I
surmise, he can be granted up to six months for medical telework, but the agreement must be
reviewed by the supervisor every 30 days. If there are no objections, my decision is to grant him
medical telework status probably through the end of May – to ensure he fully recovers – but I will
review the telework agreement with Mark every 30 days.

Please let me know if management concurs with my recommendation.




Page 9 of FEMA MANUAL 123-9-1
        Situational Telework (Episodic): Telework that occurs on an occasional, non-routine
            basis and/or during COOP/pandemic health crisis or other emergency situations.
            Supervisors have discretion to establish timeframes for Situational Telework
            (Episodic) based on work-related factors such as work priority, deadlines, etc.
            When making an approval for a situational telework agreement for a medical
            reason, special project, or accommodation request, the agreement must be
            reviewed and reapproved every 30 days. Telework arrangements may be
            determined by the Supervisor to be full-time or part-time based on eligible
            telework duties and portable work needs (full-time arrangements must consider
            Section 3-3, Official Duty Station). The definition of situational telework includes
            “unscheduled telework” as defined separately. Situational telework may be used:




                                                                                           Kirton - AFPD - 000186
